DETAILED ACTION
This Office action is in response to the applicant's filing of 09/24/2020.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Preliminary amendments, filed on 12/14/2020, canceled claims 1-49 and newly added claims 50-74. Claims 50-74 are pending and have been examined.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 12/16/2020 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 50-74 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10,825,042 because the patent and the application under examination name the same inventive entity. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims in Patent No. 10,825,042 recite the entirety of limitations of claims 50-74 of the instant application and additionally claims “access a previously generated predicted access rate threshold; generate the electronic communication including the selected updated leading message; and transmit the electronic communication to the user input device.”

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 50-74 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Independent Claims 50, 62, and 74 recite the element “the updated leading messages” in the limitation “determining predicted access rates for the updated leading messages, each updated leading message being a possible substitute for the leading message.”  There is insufficient antecedent basis for this limitation in the claim because there is no recitation of “an updated leading message” or “updating the leading message” in any preceding limitations.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 50-74 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims are directed to a judicial exception (i.e., a law of nature, natural phenomenon, or abstract idea) without significantly more.
Step 1:	In a test for patent subject matter eligibility, claims 50-74 are found to be in accordance with Step 1 (see 2019 Revised Patent Subject Matter Eligibility), as they are related to a process, machine, manufacture, or composition of matter. When assessed under Step 2A, Prong I, they are found to be directed towards an abstract idea. The rationale for this finding is explained below: 
Step 2A, Prong I: Independent claims 50, 62, and 74 recite a system, method, and computer program product for determining a leading message having the highest predicted access rate in order to increase consumers to open the leading message. Under Step 2A, Prong I, claims 50, 62, and 74 are directed to an abstract idea without significantly more, as they all recite a judicial exception. Determining a leading message having the highest predicted access rate in order to increase consumers to open the leading message is considered to be an abstract idea, specifically, certain methods of organizing human activity; such as commercial interactions, advertising, marketing, and sales. Other limitations to the claims include receiving a leading message including one or more leading message terms; determining an access rate score for a first leading message term based on historical data indicating frequencies at which consumers accessed a trailing impression portion included within user-accessed electronic communications; determining a predicted access rate for the leading message; determining predicted access rates for the updated leading messages by; deriving a predicted access rate score for each term in each of the updated leading messages by; generating a leading message matrix; generating a selection matrix based on the leading message matrix; generating an iterative leading message matrix based on leading message matrix and the selection matrix; and calculating an independent attribution score for each term in each of the updated leading messages by iterating through the iterative leading message matrix; and determining a selected updated leading message having the highest determined predicted access rate of the updated leading messages. These further limitations are not seen as any more than the judicial exception. Therefore, under Step 2A, Prong I, claims 50, 62, and 74 are directed towards an abstract idea. 
Step 2A, Prong II: Step 2A, Prong II is to determine whether any claim recites any additional element that integrate the judicial exception (abstract idea) into a practical application. Claims 50, 62, and 74 have recited the following additional elements: Processing Circuitry, User Input Device, Processors, Non-transitory memory, and System. These additional elements recited in claims 50, 62, and 74 are not found to integrate the judicial exception into a practical application. Accordingly, alone, and in combination, these additional elements are seen as using a computer or tool to perform an abstract idea and do no more than link the judicial exception to a particular technological environment or field of use, i.e. processing circuitry, and therefore do not integrate the abstract idea into a practical application. The courts decided that although the additional elements did limit the use of the abstract idea, the court explained that this type of limitation merely confines the use of the abstract idea to a particular technological environment and this fails to add an inventive concept to the claims (See Affinity Labs of Texas v. DirecTV, LLC,). Under Step 2A, Prong II, these claims remain directed towards an abstract idea. 
Step 2B: Claims 50, 62, and 74 recite - “deriving, a predicted access rate score for each term in each of the updated leading messages by iterating through a selection matrix to calculate an attribution score for each term in each of the updated leading messages that is independent of noise caused by a contributory effectiveness of a connected leading message term”. However, the recitation of providing a calculation (i.e. deriving through iterating via a selection matrix) to determine a score (i.e. attribution score) and filtering out data that contributes to noise do not result in the claims amounting to significantly more than the judicial exception because the use of matrix to calculate a score is well-understood, routine, and conventional. According to Wikipedia: Matrix calculus – “Matrix differential calculus is used in statistics, particularly for the statistical analysis of multivariate distributions, especially the multivariate normal distribution and other elliptical distributions. [ Fang & Zhang (1990)][ Pan & Fang (2007)][Kollo & von Rosen (2005)]. It is used in regression analysis to compute, for example, the ordinary least squares regression formula for the case of multiple explanatory variables.”). Furthermore, the courts have noted that additional limitations that recite “performing repetitive calculations” is a generic computer function that is well‐understood, routine, and conventional (See Flook). As discussed above with respect to integration of the abstract idea into a practical application, the additional elements listed amount to no more than mere instructions to apply an exception using a generic computer component. In addition, the applicant’s specifications describe generic computer-based elements, ¶ [0049], for implementing the processing circuitry, which do not amount to significantly more than the abstract idea of itself, which is not enough to transform an abstract idea into eligible subject matter. Furthermore, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state.  Under Step 2B in a test for patent subject matter eligibility, these claims are not patent eligible. 
Dependent claims 51-61 and 63-73 further recite the system and method of claims 50 and 62, respectively. Dependent claims 51-61 and 63-73 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation fail to establish that the claims are not directed to an abstract idea. Under Step 2A, Prong I, these additional claims only further narrow the abstract idea set forth in claims 50, 62, and 74. For example, claims 51-61 and 63-73 describe the limitations for coring messages based on frequencies at which consumers accessed the promotion including terms; and comparing access rate score to determine predicted access rate and using a threshold to determine if candidate message terms should be substituted or not – which is only further narrowing the scope of the abstract idea recited in the independent claims.  
Under Step 2A, Prong II, for dependent claims 51-61 and 63-73, there are no additional elements introduced. Thus, they do not present integration into a practical application, or amount to significantly more. 
The dependent claims do not include any additional elements that are sufficient to amount to significantly more than the judicial exception. Additionally, there is no improvement in the functioning of the computer or technological field, and there is no transformation of subject matter into a different state. As discussed above with respect to integration of the abstract idea into a practical application, the additional claims do not provide any additional elements that would amount to significantly more than the judicial exception. Under Step 2B, these claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 50-74 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Publication 2007/0150344 to Sobotka in view of U.S. Patent 9,356,889 to Caskey and in further view of U.S. Publication 2008/0052152 to Yufik.

Claims 50, 62, and 74 are system, method, and computer program product claims, respectively, with substantially indistinguishable features between each group.  For purposes of compact prosecution, the Office has grouped the common system, method, and non-transitory computer readable storage medium claims in applying applicable prior art.
With respect to Claim 50:
Sobotka teaches:
A system for programmatically providing an optimized leading message, comprising: an apparatus including processing circuitry configured to (Sobotka: ¶ [0024]):
receive, from a user input device in communication with the processing circuitry, a leading message including one or more leading message terms (i.e. receiving advertisements including a plurality of keywords) (Sobotka: ¶ [0031] “In addition, routing system 104 can communicate with a plurality of advertisement suppliers 114A, 114B, 114C (referred to generally herein as supplier 114) which provide advertisements in response to requests from requester 102.” Furthermore, as cited in ¶ [0025] “Thus, an "advertisement" is any electronic advertisement provided by a supplier. The advertisement can be in the form of text or graphics provided by a supplier that are subsequently presented on a user interface. The user can select the text or graphic (i.e., link) to view an advertisement which can be in the form of, but not limited to, a sponsored link, a video clip, an audio stream clip, a pay per call ad, and the like.”), 
determine an access rate score for a first leading message term based on historical data indicating frequencies at which consumers accessed a trailing impression portion included within user-accessed electronic communications (i.e. determine high ranking score for keyword based on performance data, wherein communications include user interacted with advertisement for further actions such as click or phone call) (Sobotka: ¶ [0103] “Ranked keywords bin 212 holds keywords having a high ranking score. Exploratory keywords bin 214 holds keywords for which perhaps some ranking information is unknown, so that the keywords do not perhaps rank extremely high. However, the exploratory keywords may be desirable to be able to obtain future CTR, CPC, ARP or other performance data to test if these keywords hold any value. Category-based keywords bin 216 holds keywords having high relevance to the content of the request source, regardless of whether the keyword was found in the content of the request source or has a high ranking score.” Furthermore, as cited in ¶ [0146] “At 418, routing system 104 and reporting system 128 tracks the user response to the advertisement results. The reports generated by reporting system 128 on a periodic basis can be used to provide performance results for keywords, specific suppliers, and blending instructions for various time periods. These results can then be used by optimization engine 116 to perform future analysis of advertisement performance by identifying revenue-generating event (such as a click or a phone call) with factors that may influence such an event, such as the choice of keywords, user demographic information, user geographic location, context, and the like.”), 
wherein the accessed electronic communications include emails each indicating one or more promotions (i.e. advertisements or promotions can be provided via email) (Sobotka: ¶ [0206] “The present invention can be applied to various user services that desire to provide optimized advertising. For example, applications include calendaring, bookmarks, alerts, email, instant messaging, chatrooms, polling, RSS feeds, blogs, and the like. In the context of the present invention, these types of services can be considered to be various requesters and can generate requests that can tap into the features of the present invention. Beneficially, the present invention can provide these services with more relevant advertisements, easy integration into the present invention, better reporting on revenue generation, and the like.”), and
determine a predicted access rate for the leading message (i.e. quality score) (Sobotka: ¶ [0146] “These results can then be used by optimization engine 116 to perform future analysis of advertisement performance by identifying revenue-generating event (such as a click or a phone call) with factors that may influence such an event, such as the choice of keywords, user demographic information, user geographic location, context, and the like. For some advertisements, the value is in the viewing of the advertisement and so the reporting system 128 may simply track of number of times the advertisement is shown. Furthermore, reporting system 128 can correlate the advertisements based on supplier 114 so that it is possible to track whether a particular keyword generates greater value from one supplier versus another.”  Furthermore, as cited in ¶ [0196] “In one embodiment, the response module 117 of the routing system 104 can calculate a quality score associated with the advertisement response to provide the requester 102 with an indication of the value of the advertisement response. In a further embodiment, the response module 117 may assign an overall quality score and subs-cores to individual advertisements. The response quality score can be based on various factors such as, but not limited to, the user response history associated with the advertisements in the response, the click-through-rate (CTR), the cost-per-click (CPC), the ad response percentage (ARP), the call response ratio, or views of advertisements included in the response. Furthermore, the quality score can identify which of the advertisements in the response were obtained using a backfill mechanism.”), 
in response to determining that the predicated access rate fails to satisfy a predicted access rate threshold (i.e. alternate keywords are provided for the advertisements according to level of user response wherein scores can be compared against threshold in order to determine modification) (Sobotka: ¶ [0118] “In addition to developing an initial optimized profile, the optimized profile can be updated on a periodic basis, e.g., every fifteen or thirty minutes, or on demand, which could potentially produce a different list of keywords with different usage weights. The keywords and weighting can be dynamically changed based on new observed behavior. This may be beneficial, for example, where popular keywords can migrate and be replaced with new popular keywords as the media and culture influence user response. Even though certain keywords may have a historically high user response, the same advertisements may not continue to produce the same level of user response. Keywords may also perform differently based on time of day. Therefore, it would be advantageous to provide alternative keywords rather than using the same keywords every time.” Furthermore, as cited in ¶ [0202] “This can include identifying a high-value area of the user interface and determining whether the quality score meets a threshold value to be able to display one or more advertisements in the high-value area of the user interface.”):
determine predicted access rates for the updated leading messages, each updated leading message being a possible substitute for the leading message, by (i.e. scores for leading messages are determined based on scores for each of the leading message terms used in the leading message, such as multiple potential keywords located in a base request) (Sobotka: ¶ [0146] “These results can then be used by optimization engine 116 to perform future analysis of advertisement performance by identifying revenue-generating event (such as a click or a phone call) with factors that may influence such an event, such as the choice of keywords, user demographic information, user geographic location, context, and the like. For some advertisements, the value is in the viewing of the advertisement and so the reporting system 128 may simply track of number of times the advertisement is shown. Furthermore, reporting system 128 can correlate the advertisements based on supplier 114 so that it is possible to track whether a particular keyword generates greater value from one supplier versus another.” Furthermore, as cited in ¶ [0121] “Thus, one embodiment of the invention provides for a method for dynamically rotating keywords to be used to alter a request from a requester, the method including: identifying a base request from a requester (302); identifying at least two potential keywords associated with the base request (303); and assigning a usage weight to each of the two potential keywords, the usage weight determining a percentage of times that each of the at least two potential keywords should be selected to dynamically alter the base request (316 and 318).”): and
determine a selected updated leading message having the highest determined predicted access rate of the updated leading message (i.e. messages with the highest quality score are selected) (Sobotka: ¶ [0203] "At 914, the requester 102 displays the advertisements on the user interface according to the quality score.”). 
Sobotka does not explicitly disclose: wherein the leading message is an email subject; wherein the trailing impression portion is a body of the email; wherein the predicted access rate for the leading message indicates a rate at which consumers are predicted to open an email including the leading message as the email subject; and wherein the selected updated leading message is an updated email subject.
However, Caskey further discloses:
wherein the leading message is an email subject (Caskey: Col. 3 Lines 14-21 “In accordance with an embodiment of the present invention, a system for automatically generating subject lines for emails is continuously updating which topics are important to senders based on e-mails previously sent and/or received by the user, how much time the sender spends on those e-mails, the sender's reactions while reading the e-mails, and what a sender may explicitly list as priority topics ( e.g., in a profile, on-line system or application).”); 
wherein the trailing impression portion is a body of the email (i.e. user reading/reviewing email messages reads on user interacting with body of the email) (Caskey: Cols. 7-8 Lines 60-3 “In accordance with an embodiment, email sender and receiver sensors 303, 304, including, but not limited to, pulse/heart rate detectors to detect elevated rates and skin conductance sensors to detect perspiration when reading or composing e-mails, eye tracking and movement detectors to detect focusing on portions of an e-mail message and/or for visual messages, timers to determine how long a user spends reviewing a particular e-mail message, and/or emotional voice detectors for voice messages, provide sensor data 305 and 306 relating to, for example, observed user attention and emotions during the email creation or email review process.”); 
wherein the predicted access rate for the leading message indicates a rate at which consumers are predicted to open an email including the leading message as the email subject (i.e. computing score for email includes whether the keywords in the subject line cause the user to view the email) (Caskey: Col. 4 Lines 4-16 “In accordance with embodiments of the present invention, as described in further detail below, a generic subject line with just the sender's topics of interest (e.g., A=l0, 8=20, and C=30) is also retained in connection with an email, so that the sender has the option of viewing the email based on the sender's generic subject line indicating the sender's preferences, as opposed to viewing the email based on the recipients' subject lines and preferences, enabling the sender to perform a sort of his/her emails to see the multiple messages with the generic subject line. In accordance with an embodiment, the receiver-specific subject line( s) can be included, for example, in parentheses (e.g., "Re: your note about acquisition of C (C is acquiring B's assets)").”); and 
wherein the selected updated leading message is an updated email subject (i.e. highest ranked email subject lines are selected) (Caskey: Cols. 5-6 Lines 64-1 “After the subject lines on then-best list are ranked according to sender and receiver relevance scores, the highest ranked subject lines are selected. For example, one, two, or three subject lines might be selected according to the choice of method of presenting the subject lines to the user.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Caskey’s leading message is an email subject, the predicted access rate for the leading message indicates a rate at which consumers are predicted to open an email; and the selected updated leading message is an updated email subject and Sobotka’s determining an access rate score and a predicted access rate for leading messages. One would have been motivated to do this in order “for automatic generation of useful and personalized subject lines for emails without requiring a user to fill out specific forms and fields.” (Caskey: Col. 1 Lines 38-41).
Sobotka and Caskey do not explicitly disclose deriving a predicted access rate score for each term in each of the updated leading messages by: generating a leading message matrix, generating a selection matrix based on the leading message matrix, generating an iterative leading message matrix based on leading message matrix and the selection matrix, and calculating an independent attribution score for each term in each of the updated leading messages by iterating through the iterative leading message matrix.
However, Yufik further discloses:
deriving a predicted access rate score for each term in each of the updated leading messages by: generating a leading message matrix (i.e. constructing a CLP matrix by deriving a probability for each keyword to be clicked for each advertisement) (Yufik: ¶ [0059] “In a well populated matrix, most keywords in the List of Keywords have an above-threshold probability of association with at least one complementary advertisement in the Portfolio of Advertisements, that is, each advertisement will be linked by the matrix to at least one non-sponsored but complementary keyword. Assuming the size of the complementary set displayed to the user is limited by some upper bound W, for any keyword entry K,, a complementary set of not more than W links can be computed such that the Expected Complementary Search Engine Revenue Rw(K,) is maximized.”), 
generating a selection matrix based on the leading message matrix (Examiner notes that according to ¶¶ [0085]-[0087] of the Applicant’s originally filed specification, describes a selection matrix to be a value that is used to influence or manipulate the leading message matrix such as updating it based on historical information) (i.e. generating a history graph based on CLP matrix) (Yufik: ¶ [0087] “In this way, every cell value in the CLP matrix is instantiated by a data set comprised of traversal frequencies contributing to the value for the probability, as well as the frequencies of preceding transitions throughout the history of past searches.” Furthermore, as cited in ¶ [0089] “Thus, if the user enters keyword K2 the probability of his then visiting ad A1 is a 12. For example, if entering "rain coat" results in visiting "umbrellas" 15 out of 20 times the corresponding probability a would be 0.75.”), 
generating an iterative leading message matrix based on leading message matrix and the selection matrix (i.e. the CLP matrix is updated based on the history graph) (Yufik: ¶ [0088]-[0089] “Stated differently, the probability of the user's visiting a given link if displayed to him or her following a keyword entry can vary depending on the succession of preceding keywords and link visits during the session. Information about such dependencies is retained in the History Graph, and is used by the Automaton in generating complementary links. That is, the entries in the matrix represent the frequency of each transition, thus recording the user's reaction to previously-displayed combinations of ads. This information can be used to optimize the presentation of further ads, i.e., effectively assuming that successive searches are likely to follow the pattern of earlier searches, and statistically weighting the possible choices accordingly…Thus, the data stored in the cells of the matrix shown in FIG. 9a shows the recorded probabilities of a user's visiting a given ad A1 having entered a keyword KJ. Thus, if the user enters keyword K2 the probability of his then visiting ad A1 is a 12. For example, if entering "rain coat" results in visiting "umbrellas" 15 out of 20 times the corresponding probability a would be 0.75.”), and 
calculating an independent attribution score for each term in each of the updated leading messages by iterating through the iterative leading message matrix (i.e. deriving a probability of impression for each keyword linked to the advertisements by using the history graph to fine tune or iterate the CLP matrix) (Yufik: ¶ [0087] “As discussed above in connection with FIG. 5, the value aiJ in each cell of the CLP matrix is the probability that a user having entered keyword K1 will visit the advertisement A, if it is displayed in the search output. FIG. 9 shows the manner in which the CLP matrix can be mapped onto History Graphs of FIG. 8, so that each cell in the CLP matrix corresponds to a node and the connections between it and other ads in the Graph. In this way, every cell value in the CLP matrix is instantiated by a data set comprised of traversal frequencies contributing to the value for the probability, as well as the frequencies of preceding transitions throughout the history of past searches. This information can be used to improve on-line selection of complementary links, increasing their expected click-through and conversion rates.” Furthermore, as cited in ¶ [0063] “A series of keywords can be entered in a single query, or in a sequence of queries in the course of a session. In order to optimize the relevance of the search results, for a keyword series of length G, the calculated function Rw must maximize the overall revenue yield across G columns in the CLP matrix, as follows where rif is the expected revenue yield in the corresponding cell in the matrix, ru~PPV(A)aij, c\=1 if link A1 is included in the complementary set of n advertisements, and c\=O if otherwise.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Yufik’s predicted access rate is derived for each term by iterating through a selection matrix to determine predicted access rate for leading messages to Sobotka’s determining an access rate score and a predicted access rate for leading messages. One would have been motivated to do this in order to “identify and display complementary links to advertisements likely to be of interest to the user” (Yufik: ¶ [0003]) and to “improve on-line selection of complementary links, increasing their expected click-through and conversion rates” (Yufik: ¶ [0087).
With respect to Claims 62 and 74:
All limitations as recited have been analyzed and rejected to claim 50. Claim 62 recites “a machine-implemented method for programmatically providing an optimized leading message, comprising:” the steps outlined by system claim 50. Claim 74 recites “a computer program product comprising a non-transitory computer readable storage medium and computer program instructions stored therein, the computer program instructions comprising program instructions for:” (Sobotka: ¶ [0207]) performing the steps outlined by system claim 50. Claims 62 and 74 do not teach or define any new limitations beyond claim 50. Therefore, they are rejected under the same rationale.

With respect to Claim 51:
Sobotka teaches:
The system of Claim 50, wherein the one or more leading message terms comprises a plurality of leading message terms (i.e. receiving advertisements including a plurality of keywords) (Sobotka: ¶ [0031] “In addition, routing system 104 can communicate with a plurality of advertisement suppliers 114A, 114B, 114C (referred to generally herein as supplier 114) which provide advertisements in response to requests from requester 102.” Furthermore, as cited in ¶ [0025] “Thus, an "advertisement" is any electronic advertisement provided by a supplier. The advertisement can be in the form of text or graphics provided by a supplier that are subsequently presented on a user interface. The user can select the text or graphic (i.e., link) to view an advertisement which can be in the form of, but not limited to, a sponsored link, a video clip, an audio stream clip, a pay per call ad, and the like.”).
With respect to Claim 63:
All limitations as recited have been analyzed and rejected to claim 51. Claim 63 does not teach or define any new limitations beyond claim 51. Therefore, it is rejected under the same rationale.

With respect to Claim 52:
Sobotka teaches:
The system of Claim 51, wherein each updated leading message comprises a plurality of terms (i.e. receiving advertisements including a plurality of keywords) (Sobotka: ¶ [0031] “In addition, routing system 104 can communicate with a plurality of advertisement suppliers 114A, 114B, 114C (referred to generally herein as supplier 114) which provide advertisements in response to requests from requester 102.” Furthermore, as cited in ¶ [0025] “Thus, an "advertisement" is any electronic advertisement provided by a supplier. The advertisement can be in the form of text or graphics provided by a supplier that are subsequently presented on a user interface. The user can select the text or graphic (i.e., link) to view an advertisement which can be in the form of, but not limited to, a sponsored link, a video clip, an audio stream clip, a pay per call ad, and the like.”); and
wherein the system is configured to determine predicted access rates for each of the updated leading messages based on a plurality of predicted access rate scores, each of the plurality of predicted access rate scores corresponding to a respective term of the plurality of terms of each of the updated leading messages (i.e. scores for leading messages are determined based on scores for each of the leading message terms used in the leading message, such as multiple potential keywords located in a base request) (Sobotka: ¶ [0146] “These results can then be used by optimization engine 116 to perform future analysis of advertisement performance by identifying revenue-generating event (such as a click or a phone call) with factors that may influence such an event, such as the choice of keywords, user demographic information, user geographic location, context, and the like. For some advertisements, the value is in the viewing of the advertisement and so the reporting system 128 may simply track of number of times the advertisement is shown. Furthermore, reporting system 128 can correlate the advertisements based on supplier 114 so that it is possible to track whether a particular keyword generates greater value from one supplier versus another.” Furthermore, as cited in ¶ [0121] “Thus, one embodiment of the invention provides for a method for dynamically rotating keywords to be used to alter a request from a requester, the method including: identifying a base request from a requester (302); identifying at least two potential keywords associated with the base request (303); and assigning a usage weight to each of the two potential keywords, the usage weight determining a percentage of times that each of the at least two potential keywords should be selected to dynamically alter the base request (316 and 318).”).
Sobotka and Caskey do not explicitly disclose wherein each of the plurality of predicted access rate scores corresponding, respectively, to each of the plurality of terms is based at least in part on the respective attribution score for the corresponding term of the plurality of terms.
However, Yufik further discloses wherein each of the plurality of predicted access rate scores corresponding, respectively, to each of the plurality of terms is based at least in part on the respective attribution score for the corresponding term of the plurality of terms (i.e. determine probability that advertisement will receive impression based on query satisfaction probability for each keyword in the message/advertisement) (Yufik: ¶ [0058] “FIG. 5 shows a matrix of Complementary Link Probabilities (CLPs) in which each entry aJI represents a query satisfaction probability for advertisement AI with respect to keyword KJ. That is, the value aJI in each cell is the probability that a user having entered keyword KJ will visit the advertisement AI if it is displayed in the search output. In this example, M and N denote matrix size, that is the total number of ads and the total number of keywords (say, 100 ads and 1000 keywords). I and J are the running indices, say ad # 25 (i=25) and keyword # 367 G=367).” Furthermore, as cited in ¶¶ [0144]-[0147] “Each user query (a series of keywords) is analyzed by the Finite State Probabilistic Automaton (FSPA) one keyword at a time, as follows: 1. For every keyword Ki' entered by a user at 160, the HDB is checked at 162 to determine whether it holds links to advertisements A,, Am associated with K1 despite the absence of K1 in their texts and, if so, whether the probabilities of such links a,p amJ ... are sufficiently high, that is, exceed some minimal threshold a0. 2. If such probable links are present in the HDB, FSPA adds them at 164 to the list of candidate complementary links held temporarily at the HDB. Otherwise, FSPA proceeds to analyze the next keyword, at 166. 3. Steps 1 and 2 are repeated until the query is exhausted, at 168.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Yufik’s predicted access rate scores corresponding, respectively, to each of the plurality of terms is based at least in part on the respective attribution score for the corresponding term of the plurality of terms to Sobotka’s determining an access rate score and a predicted access rate for leading messages. One would have been motivated to do this in order to “identify and display complementary links to advertisements likely to be of interest to the user” (Yufik: ¶ [0003]) and to “improve on-line selection of complementary links, increasing their expected click-through and conversion rates” (Yufik: ¶ [0087).
With respect to Claim 64:
All limitations as recited have been analyzed and rejected to claim 52. Claim 64 does not teach or define any new limitations beyond claim 52. Therefore, it is rejected under the same rationale.

With respect to Claim 53:
Sobotka and Caskey do not explicitly disclose the system of Claim 52, wherein the leading message matrix is defined at least in part by a leading message term count of the corresponding updated leading message, the leading message term count being based at least in part on the plurality of terms of the corresponding updated leading message.
However, Yufik further discloses wherein the leading message matrix is defined at least in part by a leading message term count of the corresponding updated leading message, the leading message term count being based at least in part on the plurality of terms of the corresponding updated leading message (i.e. matrix is comprised of a count for each of the terms in the message) (Yufik: ¶ [0085] “Counters C attached to the nodes register the number of visits concluded by product acquisition. That is, because simply visiting an ad does not necessarily result in purchase of the advertised product, the number of visits equals or exceeds the number of "conversions", i.e., when a visitor to a site is "converted" into a buyer. The counter C registers the number of "conversions", which can then be used in one or more ways, for example, to compute rebates, based on the estimated conversion and click-through probabilities. See section IX, below, step 3. Further, as Search Engine revenues are paid by the advertisers, each advertiser typically paying an agreed upon sum for each click on his ad, and the same or a different, typically larger, sum for each purchase, the conversion count can be used to compute revenues as well. Thus, the second visit to Ax resulted in a purchase, as indicated by incrementing of counter C associated with Ax, as shown.” Furthermore, as cited in ¶¶ [0144]-[0147] “Each user query (a series of keywords) is analyzed by the Finite State Probabilistic Automaton (FSPA) one keyword at a time, as follows: 1. For every keyword Ki' entered by a user at 160, the HDB is checked at 162 to determine whether it holds links to advertisements A,, Am associated with K1 despite the absence of K1 in their texts and, if so, whether the probabilities of such links a,p amJ ... are sufficiently high, that is, exceed some minimal threshold a0. 2. If such probable links are present in the HDB, FSPA adds them at 164 to the list of candidate complementary links held temporarily at the HDB. Otherwise, FSPA proceeds to analyze the next keyword, at 166. 3. Steps 1 and 2 are repeated until the query is exhausted, at 168.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Yufik’s leading message matrix is defined at least in part by a leading message term count of the corresponding updated leading message to Sobotka’s determining an access rate score and a predicted access rate for leading messages. One would have been motivated to do this in order to “identify and display complementary links to advertisements likely to be of interest to the user” (Yufik: ¶ [0003]) and to “improve on-line selection of complementary links, increasing their expected click-through and conversion rates” (Yufik: ¶ [0087).
With respect to Claim 65:
All limitations as recited have been analyzed and rejected to claim 53. Claim 65 does not teach or define any new limitations beyond claim 53. Therefore, it is rejected under the same rationale.

With respect to Claim 54:
Sobotka teaches:
The system of Claim 50, wherein the processing circuitry is configured to determine the access rate score for the first leading message term based on the historical data by being configured to: determine one or more related leading message terms related to the first leading message term (i.e. identify alternate keywords to provide in optimized request) (Sobotka: ¶ [0093] “At 306, related keyword processor 204 identifies alternate keywords that may or may not be based on the content of the base request. In one embodiment, the related keyword processor 204 can select keywords from one or more alternate third party keyword sources 205. The alternate keyword sources 205 can identify related keywords based on, for example, but not limited to, natural language processing (e.g., synonyms), relevancy to the content of the web page, current hot items or buzz words for the day, historically popular keyword for the given day (e.g., on same day last year, or upcoming popular seasonal keywords such as Mother's Day), time of day (e.g., evening keywords may be different than morning keywords), time of week (e.g., weekday keywords versus weekend keywords), and the like.”);
determine, based on the historical data, an access rate score for each of the one or more related leading message terms (i.e. determine access rate for optimized keyword based on historical data) (Sobotka: ¶ [0097] “At 310, an optimizing module 210 takes the potential keywords 201 and develops a final ranking of the potential keywords. In one embodiment, the ranking can be based on user response history for a particular keyword, the user response history being based on, but not limited to, the click-through-rate (CTR), cost-per-click (CPC), ad response percentage (ARP) associated with a keyword.”); and
determine an estimated access rate score for the first leading message term as the access rate score for the first leading message term based on the access rate score for each of the one or more related leading message terms (i.e. access rate score for leading message term is determined based on bins the term is set in such as ranked keywords bin or category-based keywords bin) (Sobotka: ¶ [0103] “Ranked keywords bin 212 holds keywords having a high ranking score. Exploratory keywords bin 214 holds keywords for which perhaps some ranking information is unknown, so that the keywords do not perhaps rank extremely high. However, the exploratory keywords may be desirable to be able to obtain future CTR, CPC, ARP or other performance data to test if these keywords hold any value. Category-based keywords bin 216 holds keywords having high relevance to the content of the request source, regardless of whether the keyword was found in the content of the request source or has a high ranking score.”).
With respect to Claim 66:
All limitations as recited have been analyzed and rejected to claim 54. Claim 66 does not teach or define any new limitations beyond claim 54. Therefore, it is rejected under the same rationale.

With respect to Claim 55:
Sobotka teaches:
The system of Claim 54, wherein the processing circuitry is configured to determine the one or more related leading message terms related to the first leading message term by being configured to: determine that the first leading message term is different from the leading message terms indicated by the historical data (i.e. by determining alternate keywords, it is inherent that these alternate keywords are different than the first leading message term) (Sobotka: ¶ [0093] “At 306, related keyword processor 204 identifies alternate keywords that may or may not be based on the content of the base request. In one embodiment, the related keyword processor 204 can select keywords from one or more alternate third party keyword sources 205. The alternate keyword sources 205 can identify related keywords based on, for example, but not limited to, natural language processing (e.g., synonyms), relevancy to the content of the web page, current hot items or buzz words for the day, historically popular keyword for the given day (e.g., on same day last year, or upcoming popular seasonal keywords such as Mother's Day), time of day (e.g., evening keywords may be different than morning keywords), time of week (e.g., weekday keywords versus weekend keywords), and the like.”);
determine a similarity score between the first leading message term and the leading message terms of the historical data (i.e. determine relevancy between related keywords and advertisement content) (Sobotka: ¶ [0093] “At 306, related keyword processor 204 identifies alternate keywords that may or may not be based on the content of the base request. In one embodiment, the related keyword processor 204 can select keywords from one or more alternate third party keyword sources 205. The alternate keyword sources 205 can identify related keywords based on, for example, but not limited to, natural language processing (e.g., synonyms), relevancy to the content of the web page, current hot items or buzz words for the day, historically popular keyword for the given day (e.g., on same day last year, or upcoming popular seasonal keywords such as Mother's Day), time of day (e.g., evening keywords may be different than morning keywords), time of week (e.g., weekday keywords versus weekend keywords), and the like. For example, alternate keyword sources can be synonym services, related terms services, CPC services, hot topic services, etc. FIG. 2C illustrates an example of hot topics from Whats Hot for a particular day based on category. In addition, the related keyword processor 204 can also obtain access to past search history and/or demographics to obtain additional keywords that may be relevant to the context in which a user is making a request.”); and
determine the one or more related leading message terms based on the similarity score between the first leading message term and the leading message terms indicated by the historical data (i.e. determine click-rate scores between leading message terms to identify additional keywords) (Sobotka: ¶ [0093] “In addition, the related keyword processor 204 can also obtain access to past search history and/or demographics to obtain additional keywords that may be relevant to the context in which a user is making a request.” Furthermore, as cited in ¶ [0101] “Because CTR, CPC, and ARP can be correlated with specific suppliers, a user response history can also be identified for potential keywords that have been previously used in requests to specific suppliers. Thus, at 310, ranking the potential keywords can also include ranking the potential keywords for a specific supplier based on the user response history.”).
With respect to Claim 67:
All limitations as recited have been analyzed and rejected to claim 55. Claim 67 does not teach or define any new limitations beyond claim 55. Therefore, it is rejected under the same rationale.

With respect to Claim 56:
Sobotka teaches:
The system of Claim 50, wherein the processing circuitry is configured to determine the predicted access rate for the leading message by being configured to: determine an access rate score for a second leading message term based on historical data indicating frequencies at which consumers accessed electronic communications including at least the second leading message term (Sobotka: ¶ [0169] “Backfill mechanisms can include at least one of: sending a second request to the first advertisement supplier within a second fetching period using a different keyword than used in the first request (518); sending a first request to a second advertisement supplier within a second fetching period using the same keyword as used in the first request (520); sending a first request to a second advertisement supplier within a second fetching period using a different keyword than used in the first request (522); accessing a database of stock backfill advertisements and selecting one or more stock backfill advertisements within a second fetching period (524); or selecting one or more extra advertisements received from a second advertisement supplier during the first fetching period (528).”); and
determine the predicted access rate for the leading message based on the access rate score for the first leading message term and the access rate score for the second leading message term (Sobotka: ¶ [0169] “Backfill mechanisms can include at least one of: sending a second request to the first advertisement supplier within a second fetching period using a different keyword than used in the first request (518); sending a first request to a second advertisement supplier within a second fetching period using the same keyword as used in the first request (520); sending a first request to a second advertisement supplier within a second fetching period using a different keyword than used in the first request (522); accessing a database of stock backfill advertisements and selecting one or more stock backfill advertisements within a second fetching period (524); or selecting one or more extra advertisements received from a second advertisement supplier during the first fetching period (528).”).
With respect to Claim 68:
All limitations as recited have been analyzed and rejected to claim 56. Claim 68 does not teach or define any new limitations beyond claim 56. Therefore, it is rejected under the same rationale.

With respect to Claim 57:
Sobotka teaches:
The system of Claim 50, wherein the processing circuitry is configured to determine the access rate score for the first leading message term based on the historical data by being configured to: determine a first frequency at which consumers accessed electronic communications including the first leading message term and not including a second leading message term of the leading message (i.e. request the exact keyword) (Sobotka: ¶ [0169] “Backfill mechanisms can include at least one of: sending a second request to the first advertisement supplier within a second fetching period using a different keyword than used in the first request (518); sending a first request to a second advertisement supplier within a second fetching period using the same keyword as used in the first request (520); sending a first request to a second advertisement supplier within a second fetching period using a different keyword than used in the first request (522); accessing a database of stock backfill advertisements and selecting one or more stock backfill advertisements within a second fetching period (524); or selecting one or more extra advertisements received from a second advertisement supplier during the first fetching period (528).”); 
determine a second frequency at which consumers accessed electronic communications including the second leading message term and not including the first leading message term (i.e. request includes different keyword which includes determining a frequency for that different second word) (Sobotka: ¶ [0169] “Backfill mechanisms can include at least one of: sending a second request to the first advertisement supplier within a second fetching period using a different keyword than used in the first request (518); sending a first request to a second advertisement supplier within a second fetching period using the same keyword as used in the first request (520); sending a first request to a second advertisement supplier within a second fetching period using a different keyword than used in the first request (522); accessing a database of stock backfill advertisements and selecting one or more stock backfill advertisements within a second fetching period (524); or selecting one or more extra advertisements received from a second advertisement supplier during the first fetching period (528).”);
determine an attribution score for the first leading message term based at least in part on the first and second frequencies (i.e. click-thru rate is determined based on the frequencies of the advertisements being accessed associated with the keywords) (Sobotka: ¶ [0146] “These results can then be used by optimization engine 116 to perform future analysis of advertisement performance by identifying revenue-generating event (such as a click or a phone call) with factors that may influence such an event, such as the choice of keywords, user demographic information, user geographic location, context, and the like. For some advertisements, the value is in the viewing of the advertisement and so the reporting system 128 may simply track of number of times the advertisement is shown. Furthermore, reporting system 128 can correlate the advertisements based on supplier 114 so that it is possible to track whether a particular keyword generates greater value from one supplier versus another.”  Furthermore, as cited in ¶ [0196] “In one embodiment, the response module 117 of the routing system 104 can calculate a quality score associated with the advertisement response to provide the requester 102 with an indication of the value of the advertisement response. In a further embodiment, the response module 117 may assign an overall quality score and subs-cores to individual advertisements. The response quality score can be based on various factors such as, but not limited to, the user response history associated with the advertisements in the response, the click-through-rate (CTR), the cost-per-click (CPC), the ad response percentage (ARP), the call response ratio, or views of advertisements included in the response. Furthermore, the quality score can identify which of the advertisements in the response were obtained using a backfill mechanism.”); and
determine the access rate score for the first leading message term based at least in part on the attribution score (i.e. quality score is based on the click-thru rate associated with the keyword) (Sobotka: ¶ [0146] “These results can then be used by optimization engine 116 to perform future analysis of advertisement performance by identifying revenue-generating event (such as a click or a phone call) with factors that may influence such an event, such as the choice of keywords, user demographic information, user geographic location, context, and the like. For some advertisements, the value is in the viewing of the advertisement and so the reporting system 128 may simply track of number of times the advertisement is shown. Furthermore, reporting system 128 can correlate the advertisements based on supplier 114 so that it is possible to track whether a particular keyword generates greater value from one supplier versus another.”  Furthermore, as cited in ¶ [0196] “In one embodiment, the response module 117 of the routing system 104 can calculate a quality score associated with the advertisement response to provide the requester 102 with an indication of the value of the advertisement response. In a further embodiment, the response module 117 may assign an overall quality score and subs-cores to individual advertisements. The response quality score can be based on various factors such as, but not limited to, the user response history associated with the advertisements in the response, the click-through-rate (CTR), the cost-per-click (CPC), the ad response percentage (ARP), the call response ratio, or views of advertisements included in the response. Furthermore, the quality score can identify which of the advertisements in the response were obtained using a backfill mechanism.”).
With respect to Claim 69:
All limitations as recited have been analyzed and rejected to claim 57. Claim 69 does not teach or define any new limitations beyond claim 57. Therefore, it is rejected under the same rationale.

With respect to Claim 58:
Sobotka does not explicitly disclose the system of Claim 50, wherein the processing circuitry is configured to determine the access rate score for the first leading message term based on the historical data by being configured to: determine an average access rate for the first leading message term; determine a first number of electronic communications including the first leading message term that resulted in an access rate greater than the average access rate; determine a second number of electronic communications including the first leading message term that resulted in an access rate less than the average access rate; determine an occurrence count for the first leading message term based on a difference between the first number of electronic communications and the second number of electronic communications; and determine the access rate score for the first leading message term based at least in part on the occurrence count.
However, Caskey further discloses: 
determine an average access rate for the first leading message term (i.e. determine a normalized receiver score) (Caskey: Col. 9 Lines 6-13 “According to an embodiment, topics having both sender and receiver non-zero relevance scores are extracted, the receiver relevance scores are normalized to a 0 to 1.0 scale (with 1.0 being the score for the most relevant topic) and the sender relevance score is weighted by (multiplied by) the normalized receiver score. The topics having only a sender relevance score are multiplied by the average normalized receiver score.”); 
determine a first number of electronic communications including the first leading message term that resulted in an access rate greater than the average access rate (i.e. email subject lines are ranked with respect to the average normalized receiver score such that highest ranked subject lines are greater than the normalized receiver score) (Caskey: Col. 9 Lines 14-25 “The topics are sorted to create a ranking, with the most relevant topics receiving a high ranking. Referring, for example, to step 607 in the method described in connection with FIG. 6, a subject line ranking and sorting module 402 ranks the extracted syntactic units ( e.g., clauses, sentences, etc.) forming part or all of the subject lines based on the topics included therein, ranking the syntactic units including higher ranked topics and/or the highest number of higher ranked topics with a corresponding higher rank, and randomizes syntactic units that have equal importance ( e.g., having the same topics).” Furthermore, as cited in Col. 8 Lines 36-46 “For example, scores may be determined from corpus frequencies gathered from emails sent by a sender for topics A, B, and C in the list based on an importance of each topic in the email message relative to the corpus of all email messages previously sent by a sender. A lower score represents a lower level of importance. In the absence of any other information, then, sentences ( or clauses or other possible syntactic elements) including a topic with a higher score would be ranked higher than syntactic elements including topics with lower scores.”); 
determine a second number of electronic communications including the first leading message term that resulted in an access rate less than the average access rate (i.e. email subject lines are ranked with respect to the average normalized receiver score such that lowest ranked subject lines are less than the normalized receiver score) (Caskey: Col. 9 Lines 14-25 “The topics are sorted to create a ranking, with the most relevant topics receiving a high ranking. Referring, for example, to step 607 in the method described in connection with FIG. 6, a subject line ranking and sorting module 402 ranks the extracted syntactic units ( e.g., clauses, sentences, etc.) forming part or all of the subject lines based on the topics included therein, ranking the syntactic units including higher ranked topics and/or the highest number of higher ranked topics with a corresponding higher rank, and randomizes syntactic units that have equal importance ( e.g., having the same topics).” Furthermore, as cited in Col. 8 Lines 36-46 “For example, scores may be determined from corpus frequencies gathered from emails sent by a sender for topics A, B, and C in the list based on an importance of each topic in the email message relative to the corpus of all email messages previously sent by a sender. A lower score represents a lower level of importance. In the absence of any other information, then, sentences ( or clauses or other possible syntactic elements) including a topic with a higher score would be ranked higher than syntactic elements including topics with lower scores.”); 
determine an occurrence count for the first leading message term based on a difference between the first number of electronic communications and the second number of electronic communications (i.e. count is determined according to number of terms wherein the inverse of the frequency is taken into account) (Caskey: Col. 7 Lines 47-51 “The number of subject lines utilized (e.g., in the ticker) may be determined by counting the number of paragraphs or using a word count ( e.g., 25 words).” Furthermore, as cited in Col. 5 Lines 32-38 “For example, tf-idf refers to a numerical statistic reflecting the importance of a word to a document with respect to a corpus. The tf-idf value increases proportionally to the number of times a word appears in the document, but is also offset by the frequency of the word in the corpus, taking into account that some words are generally more common than others.”); and 
determine the access rate score for the first leading message term based at least in part on the occurrence count (Caskey: Col. 8 Lines 36-46 “For example, scores may be determined from corpus frequencies gathered from emails sent by a sender for topics A, B, and C in the list based on an importance of each topic in the email message relative to the corpus of all email messages previously sent by a sender. A lower score represents a lower level of importance. In the absence of any other information, then, sentences ( or clauses or other possible syntactic elements) including a topic with a higher score would be ranked higher than syntactic elements including topics with lower scores.”).
Therefore, it would have been obvious to one with ordinary skill, in the art at the time of the invention, to add Caskey’s determine an average access rate for the first leading message term; determine a first number of electronic communications that resulted in an access rate greater than the average access rate; determine a second number of electronic communications that resulted in an access rate less than the average access rate; determine an occurrence count; and determine the access rate score and Sobotka’s determining an access rate score and a predicted access rate for leading messages. One would have been motivated to do this in order “for automatic generation of useful and personalized subject lines for emails without requiring a user to fill out specific forms and fields.” (Caskey: Col. 1 Lines 38-41).
With respect to Claim 70:
All limitations as recited have been analyzed and rejected to claim 58. Claim 70 does not teach or define any new limitations beyond claim 58. Therefore, it is rejected under the same rationale.

With respect to Claim 59:
Sobotka teaches:
The system of Claim 50, wherein the processing circuitry is further configured to: provide, to a consumer device, a second electronic communication including: a second leading message that further includes at least a portion of the plurality of terms of the second updated-leading message (i.e. second request for message includes different keywords) (Sobotka: ¶ [0169] “Backfill mechanisms can include at least one of: sending a second request to the first advertisement supplier within a second fetching period using a different keyword than used in the first request (518); sending a first request to a second advertisement supplier within a second fetching period using the same keyword as used in the first request (520); sending a first request to a second advertisement supplier within a second fetching period using a different keyword than used in the first request (522); accessing a database of stock backfill advertisements and selecting one or more stock backfill advertisements within a second fetching period (524); or selecting one or more extra advertisements received from a second advertisement supplier during the first fetching period (528).”); and
the trailing impression portion (i.e. impressions with respect to additional content such as a click, phone call, or purchase) (Sobotka: ¶ [0203] “At 914, the requester 102 displays the advertisements on the user interface according to the quality score. At 916, the user may respond to one or more of the advertisements by, e.g., clicking on the advertisement, making a phone call in response to the advertisement, making a purchase in response to the advertisement, and the like. At 918, the routing system 104 tracks user response to the advertisements.”);
receive access data from the consumer device indicating that the trailing impression portion has been accessed (i.e. receive reports that user interacted with advertisement for further actions such as click or phone call) (Sobotka: ¶ [0146] “At 418, routing system 104 and reporting system 128 tracks the user response to the advertisement results. The reports generated by reporting system 128 on a periodic basis can be used to provide performance results for keywords, specific suppliers, and blending instructions for various time periods. These results can then be used by optimization engine 116 to perform future analysis of advertisement performance by identifying revenue-generating event (such as a click or a phone call) with factors that may influence such an event, such as the choice of keywords, user demographic information, user geographic location, context, and the like.”); and
generate, based on the received access data, the historical data indicating the frequency at which consumers accessed the trailing impression portion for electronic communications including the first leading message term (i.e. generate values for keywords indicating a frequency at which consumers accessed the advertisement) (Sobotka: ¶ [0146] “For some advertisements, the value is in the viewing of the advertisement and so the reporting system 128 may simply track of number of times the advertisement is shown. Furthermore, reporting system 128 can correlate the advertisements based on supplier 114 so that it is possible to track whether a particular keyword generates greater value from one supplier versus another.” Furthermore, as cited in ¶ [0196] “In one embodiment, the response module 117 of the routing system 104 can calculate a quality score associated with the advertisement response to provide the requester 102 with an indication of the value of the advertisement response.”).
With respect to Claim 71:
All limitations as recited have been analyzed and rejected to claim 59. Claim 71 does not teach or define any new limitations beyond claim 59. Therefore, it is rejected under the same rationale.

With respect to Claim 60:
Sobotka teaches:
The system of Claim 50, wherein the processing circuitry is configured to determine the predicted access rate for the leading message by being configured to determine the predicted access rate based at least in part on leading message metadata of the leading message (i.e. keywords are ranked/scored according to metadata of the web content) (Sobotka: ¶ [0092] “The keyword extractor 202 can also include an index analyzer that ranks the identified keywords into a rank/density listing. Weight can be given to certain content, such as words in meta tags, word frequency, positioning of words in a document, HREF links, headings, title, and the like. FIG. 2B illustrates an example of a rank/density listing for a sample web content.” Furthermore, as cited in ¶ [0196] “In one embodiment, the response module 117 of the routing system 104 can calculate a quality score associated with the advertisement response to provide the requester 102 with an indication of the value of the advertisement response. In a further embodiment, the response module 117 may assign an overall quality score and subscores to individual advertisements.”).
With respect to Claim 72:
All limitations as recited have been analyzed and rejected to claim 60. Claim 72 does not teach or define any new limitations beyond claim 60. Therefore, it is rejected under the same rationale.

With respect to Claim 61:
Sobotka teaches:
The system of Claim 50, wherein the attribution score for each of the terms in each of the updated leading messages represents the predicted access rate score for each of the respective terms that is programmatically processed so as to isolate the predicted access rate score from being skewed by one or more distinct predicted access rate scores associated with one or more other terms defining at least a portion of the updated leading message (i.e. access rate scores for leading message terms are calculated in an isolated fashion to prevent the score from being skewed by other factors such as calculating access rates for specific keywords for a specific supplier using a specific channel) (Sobotka: ¶ [0098] “Furthermore, a keyword may have a higher CTR for one supplier than for a different supplier. Thus, the CTR for the same keyword is tracked based on the supplier for which it is used, category to which it applies, specific channels and sub-channels to which it has been used, and various blending instructions with which the keyword has been used. FIG. 2D illustrates a sample report that shows keywords click throughs based on channel, sub-channel. Thus, the optimizing module 210 can identify the CTR that best applies to the particular request-i.e., for a particular supplier, category, channel, sub-channel, and blending instruction that the request specifies.” Furthermore, as cited in ¶ [0101] “Because CTR, CPC, and ARP can be correlated with specific suppliers, a user response history can also be identified for potential keywords that have been previously used in requests to specific suppliers. Thus, at 310, ranking the potential keywords can also include ranking the potential keywords for a specific supplier based on the user response history.”).
With respect to Claim 73:
All limitations as recited have been analyzed and rejected to claim 61. Claim 73 does not teach or define any new limitations beyond claim 61. Therefore, it is rejected under the same rationale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited to further show the state of the art:
U.S. Publication 2011/0288962 to Rankin for disclosing a LEAD EXCHANGE FACILITATING HUB ("HUB") facilitates the generation, evaluation, and recording of information and activities related to property transactions and associated communications. In embodiments, the HUB may be configured to transaction and/or exchange of lead information, such as contact information, real estate site drives, market comparables, marketing ideas, and/or the like. The HUB may engender a tailored and efficient forum for coordinating transactions of lead information based on a centralized database of contacts and other lead information associated with and/or belonging to users. In one embodiment, users may submit lead requests comprising parameters and/or criteria based on which one or more queries may be performed on that database. Other users having leads matching the request may then be notified and may decide whether to share their lead information with the requesting user. In one implementation, users may include a bounty or other user-specified offer price with their lead request, which may be provided to a lead owner upon transfer of the requested lead information. In some implementations, users may submit lead quality rating scores and/or the like subsequent to receiving lead information, which may assist future requestors in selecting the lead providers with whom they wish to engage in transactions.
U.S. Publication 2015/0019334 to Moses for disclosing Systems and methods for providing a targeted message based on at least one targeting term are provided herein. Some embodiments may include a machine having circuitry configured to receive a request to present a targeted message. In response to receiving the request, the circuitry can be configured to determine whether one or more targeting terms are included in the request and are available. In response to determining that the targeting terms are unavailable, the circuitry may access historical information associated with available targeting terms and provide a targeted message based on the historical information.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Azam Ansari, whose telephone number is (571) 272-7047. The examiner can normally be reached from Monday to Friday between 8 AM and 4:30 PM.
If any attempt to reach the examiner by telephone is unsuccessful, the examiner's supervisor, Waseem Ashraf, can be reached at (571) 270-3948. 
Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicants are invited to contact the Office to schedule either an in-person or a telephonic interview to discuss and resolve the issues set forth in this Office Action. Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.

Sincerely,
/AZAM A ANSARI/
Primary Examiner, Art Unit 3682                                                                                                                                                                                                        	
August 13, 2021